Citation Nr: 0500824	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-18 271	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a compensable rating for hearing loss of 
the left ear prior to May 28, 2002.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss as of May 28, 2002.  


REPRESENTATION

As to the issue of entitlement to service connection for 
PTSD, the appellant is represented by:  [redacted], his 
wife

As to the issues of entitlement to compensable disability 
ratings for the hearing loss, the appellant is represented 
by:  The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied a compensable rating for hearing loss of the left ear.  
This rating had been in effect since March 19, 1974.  

A more recent, September 2003, RO decision granted service 
connection for tinnitus and assigned a 10 percent rating for 
it.  But the RO denied service connection for PTSD.  
Subsequently, following an April 2004 VA audiometric 
examination, a May 2004 RO decision granted service 
connection for hearing loss of the right ear, effective May 
28, 2002, but confirmed and continued the noncompensable 
(i.e., 0 percent) rating for the now service-connected 
bilateral hearing loss.  The grant of service connection for 
hearing loss in the right ear, during the pendency of this 
appeal, does not represent a total grant of the benefit 
sought, i.e., a maximum schedular rating.  So this issue is 
still before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  See, too, Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the claims are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part. 




REMAND

There has been no Supplemental Statement of the Case (SSOC) 
addressing the issue of an increased rating for hearing loss 
since the initial October 2002 SOC (which addressed only 
hearing loss in the left ear).  This is despite the 
subsequent April 2004 VA audiometry examination and May 2004 
rating decision that granted service connection for hearing 
loss of the right ear - thereby making the veteran's 
service-connected hearing loss bilateral, as opposed to only 
unilateral.  Similarly, there has been no SSOC addressing 
the issue of service connection for PTSD since the initial 
SOC addressing this claim in June 2004.  

An abundance of additional evidence has been received since 
the RO issued each SOC, and this occurred prior to 
certification of the appeal to the Board in September 2004 
(according to VA Form 8, Certification of Appeal).  The 
Board does not find any letter notifying the veteran of the 
certification and, so, must conclude that this additional 
evidence was submitted prior to certification of the appeal.  
And he has not waived his right to have this additional 
evidence initially considered by the RO.  See 38 
C.F.R. §§ 19.31, 20.1304 (2004).  

Therefore, since this case must be returned to the RO, this 
additional evidence along with the other evidence hopefully 
obtained on remand must be addressed in an SSOC as to all 
issues on appeal to preserve the veteran's procedural due 
process rights and avoid unduly prejudicing him in his 
appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

Specifically addressing the issue of service connection for 
PTSD, in June 2003 the National Personnel Records Center 
(NPRD) reported that it had conducted an extensive and 
thorough search of its records and was unable to locate the 
records requested (which were the veteran's service personnel 
records).  The NPRC concluded that the records either did not 
exist or that the NPRC did not have them or that further 
efforts by the NPRC to locate them would be futile.  



This was in compliance with 38 C.F.R. § 3.159(c)(2) (2004), 
which mandates that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
these records only if VA concludes they do not exist or that 
further efforts to obtain them would be futile.  

The veteran has submitted records of the history of the 
U.S.S. [redacted], which he states he served on while in 
the Navy.  This document indicates that this ship was 
deployed to South Vietnam in the summer of 1965, where it 
participated in amphibious landings at DaNang and Chu Lai.  

The veteran also submitted records indicating that, in July 
1965, he served on the U.S.S. [redacted] and, from July 
7th to July 10th, that ship participated in landing of 
elements of the III Marine Amphibious Force at DaNang.  As a 
result, he was authorized to receive the Armed Forces 
Expeditionary Medal.  This is not reflected on his DD Form 
214, however, which shows that he served in the Navy, that 
his military occupational specialty (MOS) was a machinist's 
mate, and that his only decoration was the National Defense 
Service Medal.  

On file is a VA hospitalization admission report indicating 
the veteran was an inpatient from the 23rd to the 27th of 
February 2004 and that his admitting diagnosis was PTSD.  But 
the full discharge summary is not on file and should be 
obtained.

VA outpatient treatment (VAOPT) records show the veteran was 
referred to a Vet Center for evaluation as to whether he has 
PTSD.  Some records from a Vet Center are on file, but it is 
unclear whether all such records are on file.  Those on file 
indicate that he alleges not only that he was subjected to 
small arms fire during expeditionary landing in Vietnam, but 
also that he was assaulted during basic training.  



Newly received evidence also indicates the veteran had his 
record of military service revised by a Board of Correction 
of Military Records.  He submitted a DD FORM 215, issued in 
October 2004 (amending his DD FORM 214N), showing he was 
entitled to the National Defense Service Medal, the Navy 
Good Conduct Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Meritorious Unit Citation (Gallantry 
Cross Medal Color w/Palm).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides that: 

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed 
in-service stressor occurred. Although service 
connection may be established based on other in-
service stressors, the following provisions apply 
for specified in-service stressors as set forth 
below:  

(3) If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the veteran's 
service records may corroborate the veteran's 
account of the stressor incident.  Examples of 
such evidence include, but are not limited to: 
records from law enforcement authorities, . . . 
mental health counseling centers, hospitals, or 
physicians; . . . and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may 
constitute credible evidence of the stressor 
include, but are not limited to:  a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-
service personal assault without first advising 
[italics added] the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes may 
constitute credible supporting evidence of the 
stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal assault 
occurred. 

38 C.F.R. § 3.304(f)(3), as amended March 7, 2002.  

It has been held that "[a]n opinion by a mental health 
professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, in YR v. West, 11 Vet. App. 393 
(1998), the Court stated that these quoted categorical 
statements were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  Moreover, the 
existence of an in-service stressor does not have to be 
proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  YR v. 
West, 11 Vet. App. 393, 399 (1998).  

Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  (Note:  this 
includes requesting that the veteran submit all 
relevant evidence in his possession.)

2.  The RO must obtain and associate with the 
claims files the discharge summary and treatment 
records of the veteran's VA hospitalization in 
February 2004.  

3.  The RO must ensure that all records of 
treatment, observation or evaluation of the 
veteran for psychiatric disability, including 
PTSD, are obtained from the local Vet Center and 
associated with the claims files.  

4.  The RO should contact the veteran and his 
wife (representing him on the issue of service 
connection for PTSD) and inform them of the 
provisions of 38 C.F.R. § 3.304(f)(3) with 
respect to PTSD due to a personal assault and 
should take the appropriate steps to assist in 
obtaining all relevant evidence referable to this 
aspect of the claim for service connection for 
PTSD.  



5.  Prepare a letter asking the U.S. Armed 
Services Center for Unit Records Research 
(USASCURR) to provide any available information 
that might corroborate the events during service 
that the veteran's alleges were stressors, i.e., 
combat conditions during landings at Da Nang and 
Chu Lai in July 1965.  

To facilitate this, send USASCURR copies of the 
documents submitted by the veteran pertaining to 
the history of the U.S.S. [redacted] and the 
document indicating that he was entitled to the 
Armed Forces Expeditionary Medal for the events 
in July 1965.  Also submit a copy of his recently 
obtained DD FORM 215 of October 2004 and a copy 
of this remand.  

Specifically ask USASCURR or, if necessary, the 
National Personnel Records Center (NPRC) for any 
incident or casualty reports or police reports or 
other records that might document the incident in 
Vietnam as well as any personal assault while he 
was in basic training (based on more detailed 
information, if any, provided by him). 

6.  If, and only if, sufficient information is 
obtained verifying the veteran's alleged 
stressor(s), schedule him for a VA psychiatric 
examination to determine whether it is at least 
as likely as not that:  (1) he has PTSD and, if 
he does, (2) it is a result of any confirmed 
stressor(s) in service.  Send the claims folder 
to the examiner for a review of the veteran's 
pertinent medical history to facilitate making 
these determinations.  

A summary of verified stressors, if any, should 
be directed to the attention of the VA examiner.  



7.  Also schedule the veteran for VA audiometric 
and otolaryngeal rating examinations to assess 
the current severity of his now service-connected 
bilateral hearing loss.  Discuss the rationale 
for all diagnoses or opinions.  All necessary 
testing should be done and the examiner should 
review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.  

8.  Review the reports of the VA examinations to 
ensure they address the applicable laws and 
regulations.  If they do not contain sufficient 
information to comply with this remand, take 
corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).  

9.  Then readjudicate the claims based on the 
additional evidence obtained.  If the benefits 
are not granted to the veteran's satisfaction, 
send him and both of his representatives an SSOC 
addressing all issues and give them time to 
respond before returning this case to the Board 
for further appellate consideration.  

The veteran need take no further action until he is further 
informed.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  The 
veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

